Citation Nr: 1111918	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, F.S., and O.F.

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board has previously remanded this appeal in August 2007, March 2009, and March 2010.


FINDING OF FACT

The competent and most probative evidence of record does not demonstrate that hepatitis C is attributable to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in September and December 2004 informed the Veteran of the information necessary to substantiate the claims for service connection for hepatitis C.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  An additional letter, dated March 2006, included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The Board notes that the Veteran claimed that he received multiple blood transfusions during his period of active service, at the Naval Hospital in Great Lakes, Illinois, as well as Ingall Hospital.  On March 31, 2010, in accordance with a March 2010 Board remand, VA sent a request to the National Personnel Records Center (NPRC) for treatment records pertaining to malaria treatment at this facility.  On August 31, 2010, NPRC sent a response which indicated that the purported treatment was investigated, and that a search of Great Lakes records was conducted, however, no clinical records were located with pertained to the Veteran.  Further, with regard to treatment at Ingall Hospital, a September 2010 Formal Finding of Unavailability noted that this institution disposes of all medical records after a period of 10 years.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination pertaining to his claim for service connection in June 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the original examination was thorough, a comprehensive etiological opinion was not provided.  To that end, a supplemental opinion was provided in October 2010.  The VA opinion obtained in this case is adequate, as it is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The opinion is thorough and supported by the record, and the opinion noted above is therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service connection

In this case, the Veteran claimed that during combat, he handled wounded and dead soldiers, pulling them out of helicopters, without using protective gloves.  He reported that he had cuts when handling those soldiers.  The Veteran also claimed that he had a headache disorder during active duty, and he believed that he contracted hepatitis C during his period of active service and that his inservice headaches were a symptom of hepatitis C.  Also, as noted above, the Veteran has asserted that he had blood transfusions in service.

In order to establish a service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  See VBA Fast Letter 04-13 (June 29, 2004).

At the outset, the Board notes that the Veteran has been diagnosed with active hepatitis C during the pendency of this appeal.  See VA outpatient report, April 5, 2004.  Thus, element (1) of Hickson has been satisfied, in that the Veteran has demonstrated that he has a current disability.

Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any complaints, diagnosis, or treatment for hepatitis C.  Treatment records from January 1970 note complaints for headaches, which the Veteran claims to be an early symptom of hepatitis C.  At that time, the examiner sought to rule out a parasitic infection.  Headaches were again reported in October 1970, and the examiner recommended a malaria smear.  While the Veteran was diagnosed, and treated for, malaria in December 1970, this is no record of a blood transfusion at that time.  On separation from active duty, in December 1970, the examination was negative for a diagnosis of hepatitis or any chronic liver disorder.  See VA Standard Forms 88 and 89, December 30, 1970.  

Post service, results of testing obtained in April 2004 confirmed the diagnosis of hepatitis C.  Thereafter, the Veteran has received continual treatment for hepatitis C though the VA medical system.  However, the record does not contain any opinion linking hepatitis C to the Veteran's period of active duty.

Following a March 2009 Board remand, the Veteran was afforded a VA examination in June 2009.   At the time of the June 2009 examination, the Veteran reported service-related risk factors which included a report of a blood transfusion at Great Lakes Naval Hospital in 1970, and a second blood transfusion at Ingalls Memorial Hospital (also in 1970), both because he had "low blood."  The Veteran also reported at the examination that he handled dead bodies and wounded individuals as a combat engineer; that he also received blood transfusions at a VA facility in 2004 and 2005; that during service, he took intravenous heroin a few times in Vietnam; and that he had sexual relations with prostitutes in service.  The examiner noted that service treatment records show no evidence of blood transfusions at Great Lakes Naval Hospital and that he had no records from Ingalls Memorial Hospital documenting any blood transfusions.  As such, the examiner concluded that it was not at least as likely as not that the Veteran's hepatitis was related to service.  He explained that it would be mere speculation to determine whether any of the risk factors that the Veteran claimed caused his hepatitis C because of lack of documentation of his claimed blood transfusions.  The examiner stated further that it is also speculative to determine whether the Veteran's in-service sexual activity with prostitutes and his in-service intravenous heroin use in any way caused hepatitis C.  

However, the examiner did not specifically address the Veteran's contention that the Veteran's inservice headaches indicated the onset of hepatitis C.  Nor did the examiner discuss the risk factor of having been exposed to blood during combat.  See June 2008 RO rating decision (establishing the Veteran's combat status); see also March 2009 and March 2010 Board decisions.  

Therefore, the Veteran's claim was remanded once again in March 2010 so as to obtain a supplemental VA opinion, as well as to associate any outstanding treatment records from Ingalls Memorial Hospital and the Naval Hospital, in Great Lakes, Illinois (pertaining to malaria treatment), to include records of any blood transfusions.  Although a discharge report for the treatment of malaria during the Veteran's 41-day stay at the Naval Hospital in Great Lakes, Illinois, was already associated with the record at that time, the underlying clinical records supporting that hospital stay were not in the claims folder.  As noted above, records from Ingall Hospital are unavailable, and additional records from the Naval Hospital could not be located.

In accordance with the Board remand, an addendum VA opinion was provided in October 2010.  The examiner noted a careful review of the record, to include the prior findings.  It was again noted that the Veteran was exposed to several hepatitis C risk factors, to include multiple blood transfusions, IV drug use, and relationships with eight prostitutes.  The examiner further noted the Veteran's assertion that he was a combat engineer and involved in carrying wounded veterans, as well as exposure to dead bodies as a hospital security guard.

After reviewing all the risk factors, the examiner concluded that it was not possible to pinpoint any one risk factor that caused the Veteran's hepatitis C.  However, it was more likely than not that the most likely risk factor was the Veteran's IV drug use.  In support of his opinion, the examiner stated that IV drug use is one of the leading causes of hepatitis C infection.  Further, it was not at least as likely as not that the Veteran's claimed exposure to blood during combat, when he handled dead and wounded soldiers, was the cause of his hepatitis C.  The Veteran reported that he did not wear gloves, and that he possibly had cuts on his hands.  The examiner noted that this would be a very unlikely source of transmission of hepatitis C, since the infected blood would have to get into the venous system, not merely into a cut or sore.  IV drug use, on the other hand, is a common cause of hepatitis C since it introduced the virus directly into the blood stream.

Regarding inservice complaints of headaches, the examiner opined that it was not at least as likely as not that the Veteran's headaches were an indication of the onset of his hepatitis C.  It was noted that most people with hepatitis C have no symptoms at the onset of the disease.  Hepatitis C is an infection caused by a virus that attacks the liver and leads to inflammation.  Most people infected with hepatitis C have no symptoms.  In fact, the examiner stated that most people do not know they have hepatitis C until liver damage appears, decades later, during routine medical tests.  See VA Addendum, October 2010.

Further, and as noted above, VA was unable to locate any evidence of blood transfusion from the Great Lakes Naval Hospital or Ingall hospital.  As such, the Veteran's assertions that he received multiple blood transfusions in service cannot be substantiated by the evidentiary record.

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's hepatitis C is not related to any incident of his military service.  To the extent that the VA examiner indicated that the most likely method of transmission was IV drug use in service, the Board notes that this disorder, by law, would not be deemed as incurred in the line of duty as drug use is considered to be willful misconduct.  See 38 C.F.R. §§ 3.1(n), 3.301(d) (2010).  As noted above, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).   Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  

As to the Veteran's assertions that he contracted hepatitis during his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (allowing citation or reliance upon single-judge disposition for persuasiveness or reasoning it contains, but noting lack of precedential value of such dispositions).  

Here, the Board does not find that the Veteran is competent to determine the etiology of his claimed disorder.  While the Veteran is competent to report the handling of dead and wounded soldiers, he has not been shown to be competent to link his claimed disorder to his such an event.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between hepatitis C and his military service.

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hepatitis C is related to his period of active duty.  The record establishes that, more than three decades following separation, the Veteran was diagnosed with hepatitis C.  Moreover, the most probative medical evidence of record has demonstrated that the Veteran's hepatitis is less likely than not related to his period of active service, to include the unprotected handling of dead and wounded soldiers.  Instead, the VA medical opinion of record noted that, while impossible to pinpoint any specific risk factor, the Veteran's inservice use of IV drugs was more likely than not the source of his hepatitis C, as the needle is in direct contact with the bloodstream.  Finally, as to the Veteran's own statements in support of his claim, the Board has found that the Veteran is not competent to provide an etiology to active service.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


